RADER, Circuit Judge.

ORDER

David C. Bender moves for reconsideration of the court’s January 4, 2008, 263 FedAppx. 40, order dismissing his appeal for failure to file a brief.
Bender states that he did not receive the certified list.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion is granted. The mandate is recalled, the dismissal order is vacated, and the petition is reinstated.
*938(2) Bender’s brief is due within 60 days of the date of filing of this order. No further extensions.